DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22nd, 2021 has been entered.
Claim Objections
Claim 1-3, 20, 22 and 24 are objected to because of the following informalities:  regarding claims 1-3, 20, 22 and 24, “said surgical device” should read “said computer assisted surgical device” to provide consistency within the claims. Regarding claim 22, there are two step b),  “b) a transformation between” should read “c) a transformation between.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the base system" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, Examiner is interpreting “the base system” to be “the computer assisted surgical device” in view of the claim amendments to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1, 3-5, 7, 9, 10, and 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauldin, Jr. et al (2014/0046186) in view of Quaid et al (CN 101160104).
Regarding claims 1, 3 and 21, Mauldin, Jr. et al disclose an ultrasonic system for determination of bone orientation (abstract) comprising: ultrasound bone imaging and guidance of surgery ([0013]); a tracking system (tracking via an accelerometer, an optical sensor, ultrasound motion tracking methods, or one or more other techniques [0040], tracking circuit 106); an ultrasonic sensor tracked by said tracking system and configured to scan a bone within a patient (tracking the position or orientation of one or more ultrasound transducers; estimate the position of bone relative to the ultrasound apparatus or at least using one or more sensors or transducers located on or within the ultrasound apparatus [0040]); software operating on a computer (method examples described herein can be machine or computer-implemented at least in part, [0231]), said software creating a registration matrix for bone using an absence of an ultrasonic reflection as determined from said ultrasonic sensor, wherein the absence of ultrasonic reflection is used to locate a position or orientation of the bone to build the registration matrix (creates a registration matrix by determining locations of bone and “no bone” [0183]); and wherein the tracking system comprises optical cameras ([0154]).  
Mauldin, Jr. et al fail to explicitly disclose a computer assisted surgical device; and said software creating a registration matrix for the bone in a three dimensional workspace relative 
However, Quaid et al teach in the same medical field of endeavor, a computer assisted surgical device (end effector 35 form the working end of the haptic device 30, end effector comprises an arm member having a tool 50 which can be a surgical tool, ultrasonic probe, any and/or any other component for surgery and/or surgical navigation [0117]); and said software creating a registration matrix for the bone in a three dimensional workspace relative to said surgical device (registration matrix - known coordinate transformation program may include any suitable transformation technique such as a rigid body transformation technology, non-rigid transformation, affine transformation technology and so on [0103]; three dimensional workspace – [0099]; bone relative to said surgical device - surgical actions during bone resection, operating system is programmed forming ultrasound data associated with the anatomy (or registration), operating system based on tool relative to the virtual object (anatomy) [0107]; haptic object registered with the patient [0197]); and wherein said surgical device is a robotic cutting system; and wherein the base system (computer assisted surgical device) is a surgical robot (haptic device 30 having tool 50 which may include a surgical tool (e.g. grinding awl, drill, probe, saw, etc.) [0117]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the registration matrix and guidance of surgery of Mauldin, Jr. et al with the registration matrix for bone in the three dimensional workspace relative to said 
Regarding claim 4, Mauldin, Jr. et al disclose wherein said tracking system determines a position and orientation of the ultrasonic sensor ([0040]).
Regarding claim 5, Mauldin, Jr. et al disclose wherein said tracking system includes at least one of optical cameras ([0154]) or electromagnetic (EM) sensing ([0051]).
Regarding claim 7, Mauldin, Jr. et al disclose wherein said ultrasonic sensor detects at least one of ultrasonic sound waves or detecting a reflection of ultrasonic sound waves off a target bone within a patient (ultrasound transducers - [0040];[0043]).
Regarding claims 9 and 10, Mauldin, Jr. et al as modified by Quaid et al disclose the invention as claimed and discussed above. Mauldin, Jr et al fail to explicitly disclose wherein said ultrasonic sensor comprises a plurality of tracking system markers, and further comprising an attachment mechanism between said ultrasonic sensor and said plurality of tracking system markers.
However, Quaid et al teach in the same medical field of endeavor, wherein said ultrasonic sensor comprises a plurality of tracking system markers, and further comprising an attachment mechanism between said ultrasonic sensor and said plurality of tracking system markers (end effector tracker 47 – [0132], end effector having a tool 50 which may include an ultrasonic probe – [0117]; fig.6B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tracking of the bone with respect to the ultrasound 
Regarding claim 19, Mauldin, Jr. et al disclose a three-dimensional (3-D) surface model of the bone generated from pre-operative imaging data (3D bone surface can be determined and rendered on the display [0070]; spatially registered [0193]).
Regarding claim 20, Mauldin, Jr. et al disclose wherein the 3-D surface model of the bone is registered to the bone utilizing the absence of ultrasonic reflection as determined from the ultrasonic sensor (3D bone surface can be determined and rendered on the display [0060]), but fail to explicitly disclose wherein the bone is registered to the surgical device further utilizing a transformation of the bone relative to the tracking system and a transformation of the tracking system relative to the surgical device.
However, Quaid et al teach in the same medical field of endeavor, wherein the bone is registered to the surgical device further utilizing a transformation of the bone relative to the tracking system and a transformation of the tracking system relative to the surgical device (tracked system – [0099];[0108]; bone relative to said surgical device - surgical actions during bone resection, operating system is programmed forming ultrasound data associated with the anatomy (or registration), operating system based on tool relative to the virtual object (anatomy) [0107]; haptic object registered with the patient [0197]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the 3-D surface model of Mauldin, Jr. et al with registering to a 
Regarding claim 22, Mauldin, Jr. et al disclose a process of using the system of claim 1 (please see rejection of claim 1 with respect to Mauldin, Jr. et al in view of Quaid et al) for ultrasonic determination of bone orientation (abstract), the process comprising: tracking a position and orientation of the ultrasonic sensor with the tracking system (tracking via an accelerometer, an optical sensor, ultrasound motion tracking methods, or one or more other techniques [0040], tracking circuit 106); scanning the bone through a patient’s skin with the ultrasonic sensor in at least two orientations; locating a position or orientation of at least a portion of the bone based on the absence of ultrasonic reflection as determined from the ultrasound sensor (tracking the position or orientation of one or more ultrasound transducers; estimate the position of bone relative to the ultrasound apparatus or at least using one or more sensors or transducers located on or within the ultrasound apparatus [0040]); and creating the registration matrix based, at least in part on: a) the located position or orientation of at least a portion of the bone; and b) the tracked position and orientation of the ultrasonic sensor (creates a registration matrix model by determining locations of bone and “no bone” [0183]). 
Mauldin, Jr. et al fail to explicitly disclose a transformation between the tracking system and the surgical device.
However, Quaid et al teach in the same medical field of endeavor, a transformation between the tracking system and the surgical device (a transformation - known coordinate transformation program may include any suitable transformation technique such as a rigid 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the registration matrix and guidance of surgery of Mauldin, Jr. et al with the transformation between the tracking system and the surgical device as it would provide a spatial relationship of the surgical tool and the bone of interest which is updateable and guides the haptic device to correctly complete the surgical procedure as set forth in Quaid et al (abstract).
Regarding claim 23, Mauldin, Jr. et al disclose providing a three-dimensional (3-D) surface model of the bone generated from pre-operative imaging data (3D bone surface can be determined and rendered on the display [0070]; spatially registered [0193]); detecting a reflectance of bone and a non-reflectance of bone during the scan to obtain at least one of a plurality of points, a bone volume, bone edges, or bone outline ([0040];[0060]); registering the 3-D surface model to the bone using the plurality of points, the bone volume, the bone edges, or the bone outline; and wherein the registration matrix if further created using the registered 3-D surface model to the bone ([0193]).
Regarding claim 24, Mauldin, Jr. et al disclose collecting a set of points on a portion of the bone to obtain initial registration points to register a coordinate frame of the device and the bone; and wherein the registration matrix is further created with the collected set of points (the position or orientation of the transducers or one or more anatomical features includes a point or series of points in space [0040];[0193]).

However, Quaid et al teach in the same medical field of endeavor, an exposed portion of bone (opening cut 128, fig.14A; [0213]; total knee replacement [0004];[0100]); and register a coordinate frame of the surgical device and the bone (coordinate transformation method [0100];[0103]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tracking system and collection of points of Mauldin, Jr. et al with a surgical device and exposed portion of bone as it would provide as it would provide a spatial relationship of the surgical tool and the bone of interest which is updateable and guides the haptic device to correctly complete a more invasive surgical procedure as set forth in Quaid et al (abstract).
Regarding claim 25, Mauldin, Jr. et al disclose bone ([0007]), but fail to explicitly disclose wherein the bone is a long bone.
However, Quaid et al disclose wherein the bone is a long bone (femur and tibia which are long bones [0133] as well as a variety of bone joints [0088]).
It would have been obvious to one of ordinary to modify the bone of Mauldin, Jr. et al with long bone as it would provide one of a variety of appropriate types of bones which are suited for computer assisted surgical procedures as set forth in Quaid et al ([0133];[0088]).
Claims 2, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauldin, Jr. et al (2014/0046186) in view of Quaid et al (CN 101160104) as applied to claim 1 above, and further in view of Yang et al (2009/0264757).

Mauldin, Jr. et al fail to explicitly disclose an estimate of the location or the orientation of the bone relative to the surgical device.
However, Quaid et al teach in the same medical field of endeavor, an estimate of the location or the orientation of the bone relative to the surgical device (bone relative to said surgical device - surgical actions during bone resection, operating system is programmed forming ultrasound data associated with the anatomy (or registration), operating system based on tool relative to the virtual object (anatomy) [0107]; the tool can be a surgical device or ultrasonic probe [0117]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the estimate of the location or orientation of the bone relative to the ultrasonic probe of Mauldin, Jr. et al with being relative to the surgical device of Quaid et al as it would provide a spatial relationship with one of a plurality of appropriate tools, in this case a surgical tool, and the bone of interest which is updateable as set forth in Quaid et al (abstract).

However, Yang et al teach in the same medical field of endeavor, a set of conic volumes ([0082]); wherein said two or more ultrasonic sensors capture conic ultrasonic reflection from a synchronized ultrasonic source (three-dimensional (3D) array having a substantially conical shape - Fig.1B; [0075]); and an algorithm calculated by said software to convert an ultrasonic sensor output from said ultrasonic sensor into an oriented conic volume when coupled with a positional output from said tracking system (Fig.1D; [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ultrasonic sensor location ad position data with respect to the surgical instrument of Mauldin, Jr. et al as modified by Quaid et al with a set of conic volumes, a synchronized ultrasonic source, and convert ultrasonic sensor output into an oriented volume as it would provide volume and mass estimation of the target of interest as set forth in Yang et al ([0064]).
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (2009/0264757) in view of Quaid et al (CN 101160104).
Regarding claim 16, Yang et al disclose a process of preparing for a surgical procedure within a patient by calculating a position and an orientation of the bone within a measurement volume relative to a base system comprising: scanning the bone within the patient with an 
However, Quaid et al teach in the same medical field of endeavor, wherein the bone is a long bone (femur or tibia which are long bones – [0133]), wherein the ultrasonic sensor is along a mid-shaft of the long bone (ultrasound data is acquired which includes a mid-shaft of the long bone – see fig.31 for an example); determining an axis of the long bone with respect to the base system (tracking of a predetermined geometrical relationship between endpoint and axis of the target body [0129]); and performing surgery on the bone with the assistance of the base system 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the acquisition of position and orientation data of a cavity and bone of Yang et al with a long bone including a mid-shaft and determining an axis and performing surgery of Quaid et al for the purpose of surgery on the bone as it would provide a reference system for navigating the medical procedure as it would provide a spatial relationship of the surgical tool and the bone of interest which is updateable and guides the haptic device to correctly complete the surgical procedure on the target anatomy of interest as set forth in Quaid et al (abstract).
Regarding claim 17, Yang et al disclose totaling the conic region for all collected data (fig.1b [0075]); subtracting from the conic region for all collected data, the conic region of measure from the measurement volume when no distance to the bone is measured to determine the remaining volume (finding wall locations [0099]); utilizing the volume to locate and orient a surface model that represents the bone that was located within the measurement volume during measurement ([0242]; claim 18); and calculating the position or the orientation of the surface model of the bone within the measurement volume relative to the base system ([0081]), but fail to explicitly disclose wherein the bone is a long bone.
However, Quaid et al teach in the same medical field of endeavor, wherein the bone is a long bone (femur or tibia which are long bones – [0133]).

Regarding claim 18, Yang et al disclose wherein the collected measurement data is determined by moving a sweeping beam of said ultrasonic sensor along a shaft of the bone within a patient from different orientations about the shaft ([0077]); and calculating a complete result by sweeping the ultrasonic sensor around the bone by (180o + (2 * cone angle)) during the data collection process (fig.1b) or a partial result by using only two orientations about the shaft of the bone that are ninety degrees apart ([0077]), but fail to explicitly disclose wherein the bone is a long bone.
However, Quaid et al teach in the same medical field of endeavor, wherein the bone is a long bone (femur or tibia which are long bones – [0133]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the acquisition of position and orientation data of a cavity and bone of Yang et al with a long bone of Quaid et al as it would provide a spatial relationship of the bone of interest which is updateable and provide correct guidance to complete the surgical procedure and applying said application on the user’s preferred target anatomy of interest as set forth in Quaid et al (abstract).
Response to Arguments
Applicant’s arguments with respect to the amended limitation of claim(s) 1-10 and 16-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed June 22nd, 2021 have been fully considered but they are not persuasive.
Applicant states claims 1 and 22 have been amended to address the claim objections.
Examiner’s position is claim 1 has been amended to sufficiently address the claim objections.  Claim 22 has not been amended to address the claim objections.
Regarding claim 1, Applicant states the prior art fail to disclose the registration of a bone to a computer-assisted surgical device using an absence of reflected radiation as determined by the ultrasonic sensors.  Further, Mauldin does not utilize an absence of ultrasonic reflection as determined by the ultrasonic sensors to build a registration matrix.  Specifically, the manual addition is not based on any data collected/determined by the ultrasonic sensors.
Examiner’s position is Applicant’s remarks with respect to the newly amended limitations directed to a computer-assisted surgical device are moot in view of the new grounds of rejection.  Examiner notes it is the creation of the registration matrix which is completed by software, not the determination of an absence of ultrasonic reflection.  The software simply uses an absence of ultrasonic reflection as determined from said ultrasonic sensor, and the claim does not limit how the ultrasonic sensor performs the determination.  Further, the image matrix, which can represent the location of “no bone” versus bone in the image does utilize an 
Regarding claim 16, Applicant states neither Yang nor Gassner, teach a process of preparing for a surgical procedure on a long bone as now recited in the claim.
Examiner’s position is Applicant’s remarks with respect to claim 16 are moot in view of the new grounds of rejection. Please see the body of the rejection for further details.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104.  The examiner can normally be reached on Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793